Citation Nr: 0326166	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  99-23 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
right knee disorder.

2.  Entitlement to an increased disability evaluation for 
eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On July 7, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Advise the veteran of the evidence 
needed to substantiate his claim of 
entitlement to a rating in excess of 20 
percent for a deformity of the right 
knee with malunion fracture of the 
patella and secondary arthritis, and 
his claim for a rating in excess of 10 
percent for eczematoid dermatitis.  As 
well, inform the veteran of his right 
to submit any additional argument 
and/or evidence in support of such 
claims and that such evidence may be of 
a lay or medical variety.  Medical 
evidence as to the severity of such 
disabilities from November 1997 to the 
present or lay statements as to the 
observations of others regarding the 
effect of such disabilities on the 
veteran might be beneficial.

2.  The veteran should be contacted in 
writing for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those 
Department of Veterans Affairs (VA) and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his service-connected 
right knee disorder and eczematoid 
dermatitis during the period from 
November 1997 to the present, including 
D. L. Moritz, M.D., and the private 
physician from Pasadena, California, 
whom he identified at the Board hearing 
in September 2001 as having treated him 
for right knee problems at or about 
that time.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent 
possible.

After securing any needed 
authorization, obtain copies of 
evaluation and treatment records not 
already on file from those medical 
professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records not 
already on file, including those 
compiled at the VA Medical Center in 
Los Angeles, California, where the 
veteran reports he has been seen for 
treatment for each of the disorders in 
question, or other VA facilities, from 
November 1997 to the present, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims 
folder.

3.  Arrange for the veteran to be 
afforded a VA dermatology examination, 
preferably to be conducted by a 
physician in the specialty of 
dermatology, for the purpose of 
ascertaining the severity of his 
eczematoid dermatitis.  A copy of the 
letter informing the veteran of the 
date and time of such examination must 
be included in the claims folder, in 
the event that he fails to appear 
therefor.  The veteran's claims folder 
in its entirety is to be furnished to 
the examiner prior to any evaluation of 
the veteran for use in the study of 
this case.  Such examination is to 
include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
All established skin-related diagnoses 
are then to be fully set forth.

(a)  The examiner should describe the 
size and location of all scarring or 
lesions about the affected areas that 
are part and parcel of, or caused by, 
the service-connected skin disorder.  
Information should be provided as to 
whether such scarring or lesions of the 
head, face, or neck are slightly, 
moderately or severely disfiguring, or 
whether there is a complete or 
exceptionally repugnant deformity of 
one side of the face or a marked or 
repugnant bilateral deformity 
attributable to the service-connected 
disability.  Indicia of poor 
nourishment, repeated ulceration, 
tenderness, pain, or resultant limited 
function of scarring or lesions, 
regardless of their location, must also 
be fully noted.

(b)  The examiner should also be asked 
to note the specific location of any 
exfoliation, exudation or itching; 
whether there is constant exudation or 
itching, an extensive number of 
lesions, or marked disfigurement; and 
whether there is shown to be ulceration 
or extensive exfoliation or crusting, 
systemic or nervous manifestations, or 
exceptional repugnance.

(c)  If the examiner is unable to 
render any opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion 
is based should be set forth for the 
record.

4.  Notify the veteran in writing, 
pursuant to Bernard v. Brown, 4 Vet. 
App. 384 (1993) and Rule of Practice 
903(b), of the Board's intent to rely 
on the VCAA, VAOPGCPREC 23-97 (Jul. 1, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998) (providing for separate ratings 
for instability of the knee and 
arthritis), and 38 C.F.R. § 3.655, in 
the event that he fails to appear for 
any scheduled VA examination.  Copies 
of the General Counsel opinions and the 
cited regulation are attached.

With respect to the records retrieval 
sought above, if such records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the veteran of the records that we were 
unable to obtain, including what 
efforts were made to obtain them.  Note 
that under 38 U.S.C.A. § 5103A(b)(3), 
we are obligated to continue trying to 
obtain evidence from a Federal 
department or agency "unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Also inform the veteran that the Board 
will proceed to decide his/her appeal 
without these records unless he/she is 
able to submit them.  Allow an 
appropriate period of time within which 
to respond.
		
5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





